Citation Nr: 0430755	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  97-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 20 
percent for a service-connected gunshot wound of the right 
(dominant) shoulder, including Muscle Group III.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION
 
The veteran had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1997, the RO continued a 20 percent disability rating 
for the veteran's service-connected gunshot wound of the 
right (dominant) shoulder, including Muscle Group III.  The 
veteran perfected an appeal.

In November 1998, the RO denied entitlement to service 
connection for PTSD, and the veteran did not perfect an 
appeal.   By rating action dated in May 2003, the RO again 
denied service connection for PTSD.  The veteran perfected an 
appeal of the May 2003 rating decision.  However, as the 
issue had been previously finally denied by the RO, it has 
been restated as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In his substantive appeal (VA Form 9) received 
by the RO in February 2004, he requested that he be scheduled 
for a hearing before a Veterans Law Judge traveling to the 
RO.  In March 2004, he indicated that he preferred to be 
scheduled for a video-conference hearing at the RO.  In 
August 2004, the veteran was notified that he had been 
scheduled for a hearing before a Veterans Law Judge traveling 
to the RO in September 2004.  He did not appear at the 
scheduled hearing.  However, a video-conference hearing at 
the RO was not scheduled, and the veteran has not withdrawn 
his request for a video-conference hearing.

Accordingly, while the Board sincerely regrets the delay, in 
order to afford the veteran due process, this case must be 
remanded to the RO for an appropriate video-conference 
hearing to be scheduled.

The appeal is REMANDED for the following action:

Schedule the veteran for a video-
conference hearing before a Veterans Law 
Judge, in accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


